Bleckley, Judge.
1. The demurrer admits the facts as alleged in the declaration. If they are true, a great wrong was perpetrated upon the plaintiffs, and the wrong was wilful and malicious — the *167intent was to injure, and the injury was accomplished. It is a mistake to suppose that a city belongs to the inhabitants alone. Trade is broad, and will not brook limitation at the will of those who may happen to bear municipal sway. Commerce in Atlanta is not a close corporation — it is not confined to the elect. Whoever comes to trade, may trade on the very same conditions as attach to those who preceded them. The right is free to all upon the same terms; and it is in vain for those who are in, to clamor for the exclusion of those who seek to get in. Atlanta is open alike to all citizens of the United States, and will so remain while the organic law of the union is unchanged. A local policy at variance with the broad spirit of the constitution may be attempted, but cannot be maintained. It may prevail in the council-chamber, but cannot gain recognition in the court-house, except as a temporary form of error. It was the legal right of these plaintiffs to transact business in Atlanta, without any hostile proceedings against them founded on the- mere fact of non-residence. While they were engaged in business within the city, they were entitled to precisely the same treatment as other merchants of the same class ought to have received. The city government had as little right to attack them, in the way alleged in the declaration, as it had to attack the oldest and most reputable merchant in the community. The law is no respecter of persons, and will no more endure to see T. Gould & Co. wantonly injured by the mayor and council, than it will endure to see those injured whose advantage was in view when the injury on T. Gould & Co. was inflicted. As a court, we, of course, know nothing of the facts but what is alleged in the declaration; but if the allegations shall be supported by proof, the recovery of damages would be a necessary legal consequence. See 7 Ga., 139, et seq.
2. It may be that some of the special damages alleged are speculative, too remote, or otherwise beyond legal remedy but a sufficient cause of action is set forth, and that being so, the declaration should not have been dismissed on general *168demurrer. Any mere overreaching as to the specification of damages, was matter for special demurrer, and for correction by amendment.
Cited for plaintiffs: 55 Ga., 678; Dillon M. C., §§ 766, et seq., 753; 19 Pick., 511, 516; 15 New York, 521, 519; 40 Ib., 442; 20 Ga., 635; 57 Ib., 116; 12 Rob. La., 668, 674; 4 La. An., 440 ; 12 Ib., 15.
Cited for the city: 2 Law and Eq. E., 637; Dillon M. C., §248.
Judgment reversed.